Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Smith on 4 February 2021.
The application has been amended as follows: 
Claim 1: A cosmetic composition for skin bleaching, comprising 
a) at least one oily plant extract from a root of Glycyrrhiza glabra using isopropyl myristate as the extracting agent, and 
b) ascorbyl tetraisopalmitate, 
wherein the weight ratio of components a) to b) is 10:1.

Claim 12: The cosmetic composition according to claim 1, further comprising allantoin in a weight proportion of 0.01 to 5% by weight based on the total weight of the composition.

Claim 13: The cosmetic composition according to claim 1, further comprising allantoin in a weight proportion of 0.1 to 1% by weight based on the total weight of the composition.


Claim 15: The cosmetic composition according to claim 1, further comprising at least one silicone in a weight proportion of 0.5 to 12.5% by weight based on the total weight of the composition.

Claim 16: The cosmetic composition according to claim 1, further comprising at least one active antiperspirant substance in a weight proportion of 3 to 40% by weight based on the total weight of the composition.
Claim 17: The cosmetic composition according to claim 1, wherein the composition is in the form of a solution, an emulsion of a water-in-oil (W/O) or oil-in-water (O/W) type, a multiple emulsion of a water-in-oil-in-water (W/O/W) or oil-in-water-in-oil (O/W/O) type, a hydrodispersion or lipid dispersion, a gel, a solid stick, and/or an aerosol.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest that combination of an isopropyl myristate extract of Glycyrrhiza glabra in combination with ascorbyl tetraisopalmitate in a 10:1 ratio would result in synergistic TRP2 gene expression. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.